—In an action for a divorce and ancillary relief, the plaintiff husband appeals from so much of a judgment of the Supreme Court, Suffolk County (Blydenburgh, J.), entered April 14, 1999, as (1) awarded custody of the parties’ two children to the defendant wife upon his consent, (2) awarded exclusive possession of the marital home to the defendant wife, (3) directed him to pay $160 per week in child support, and (4) provided for the equitable distribution of the remainder of marital property.
Ordered that the appeal is dismissed, without costs or disbursements, for failure to perfect the same in accordance with the CPLR and the rules of this Court (see, CPLR 5528 [a]; 5529 [b], [c]; 22 NYCRR 670.10 [c]).
“An appellant who perfects an appeal by using the appendix method must file an appendix that contains all the relevant portions of the record in order to enable the court to render an informed decision on the merits of the appeal” (Patel v Patel, 270 AD2d 241, citing CPLR 5528 [a]; 5529 [b], [c]; 22 NYCRR 670.10 [c]; see also, Cross Westchester Dev. Corp. v Sleepy Hollow Motor Ct., 222 AD2d 644). The appellant failed to provide this Court with an appendix containing the relevant transcript pages of the trial on the issues of custody, child support, and equitable distribution. Florio, J. P., Luciano, Feuerstein and Schmidt, JJ., concur.